PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed on July 1, 2002, in Duval County Circuit Court case number 2001-13136-CF-A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel, the circuit court shall appoint counsel to represent him on appeal.
BARFIELD, ALLEN and THOMAS, JJ., concur.